internal_revenue_service number release date uil ---------------------------------- ---------------------------------------------- -------------------- ------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-136009-04 date november legend legend ------------- ----------------------- ------------------------------------------------ ----------------------------------- distributing ------------------------------ controlled --------------------------------------- business a ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ business b -------------------------------------------- a months employee c ------------------------- dear ---------------- behalf of distributing as to the federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is this letter responds to your date request for rulings submitted on plr-136009-04 used principally as a device for the distribution of the earnings_and_profits of the distributing or controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing or controlled_corporation see sec_355 and sec_1_355-7t summary of facts distributing is a closely held s_corporation that has two classes of common_stock class a and class b the class a and class b common_stock are similar in all respects except that the class b common_stock is non-voting distributing conducts business a and business b financial information submitted by distributing indicates that business a and business b have each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years needs to facilitate the allocation of resources to business a and business b distributing proposes the following transaction the proposed transaction business a and business b have fundamentally different capital and operational i distributing will form controlled with the same capital structure as distributing class a common_stock and class b nonvoting common_stock distributing will transfer all of the assets of business b to controlled in exchange for all of controlled’s stock the contribution controlled will not assume any liabilities in the contribution to facilitate the transition of business b to controlled for a period of not more than a months employee c will perform services for both distributing and controlled ii distributing will distribute all of its shares of controlled’s class a common_stock and class b common_stock to its shareholders pro_rata with the distributing shareholders receiving one class a share of controlled on each class a share of distributing and one class b share of controlled on each class b share of distributing the distribution representations the taxpayer has made the following representations in connection with the proposed transaction a no part of the consideration distributed by distributing will be received by any shareholder as a creditor employee or in any capacity other than that of a distributing shareholder b the five years of financial information submitted on behalf of distributing’s business a and business b represents the present operations of each plr-136009-04 business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted c except for employee c who will be paid directly the fair_market_value of his services by each corporation following the proposed transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees d the distribution is being carried out for the following business_purpose fit and focus the distribution is motivated in whole or substantial part by this corporate business_purpose e the proposed transaction is not being used principally as a device for the distribution of the earnings or profits of distributing or controlled or both f controlled is not assuming any liabilities of distributing or receiving any assets subject_to liabilities from distributing g no intercorporate debt will exist between distributing and controlled at the time of or after the distribution h no two parties to the transactions are investment companies as defined in sec_368 and iv i payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length j there is no acquisition of stock of distributing or controlled including any predecessor or successor of distributing or controlled that is part of a plan or series of related transactions within the meaning of sec_1_355-7t that includes the distribution of controlled stock k for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing entitled to vote or percent or more of the total value of shares of all classes of distributing that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution l for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes plr-136009-04 of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will qualify as a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will recognize no gain_or_loss on the contribution sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis that controlled has in each asset received from distributing in the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon their receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder immediately after the distribution will equal the shareholder’s aggregate basis in the distributing stock held immediately before the distribution such aggregate basis will be allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by the distributing shareholders in each instance include the holding_period of the distributing plr-136009-04 stock on which the distribution is made provided such stock is held as a capital_asset on the date of the distribution sec_1223 a proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return in the year in which the proposed transaction is completed is being sent to the taxpayer and an additional authorized representative in accordance with the power_of_attorney on file in this office a copy of this letter sincerely ___________________________ richard k passales senior counsel branch office of associate chief_counsel corporate
